Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  June 26, 2006                                                                                             Clifford W. Taylor,
                                                                                                                    Chief Justice

  130419                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                                 Marilyn Kelly
                                                                                                            Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                           Stephen J. Markman,
                                                                                                                         Justices

  v                                                                    SC: 130419
                                                                       COA: 263246
                                                                       Wayne CC: 03-013968-02
  TENG KUE,
                   Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 6, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 26, 2006                       _________________________________________
           s0619                                                                  Clerk